Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 20 December 2021 has been entered. Claims 1 and 10 have been amended.  No claims have been cancelled or added.  Claims 1-16 are still pending in this application, with only claim 1 being independent.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 2-16, the Applicant presented no arguments, except stating that such claims depend directly, or indirectly, from independent claim 1, and would be allowable when/if the independent claim is allowed.  Applicant's failure to distinctly and specifically traverse such rejections, as required by 37C.F.R. 1.111(b), has been interpreted as an admission that the individual features added by claims 2-16 fail to further distinguish the subject matter defined by the independent claims over the prior art already made of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Du (CN 206191524; hereinafter ‘Du’), and further in view of Lanczy (US 2009/0144998; hereinafter ‘Lanczy’). The Examiner notes a copy of Du was cited and provided by the Applicant with the IDS dated 29 December 2020.

Regarding claims 1 and 10, Du, in at least figures 1-3, discloses a linear luminaire, comprising: a housing body (at least 1), wherein the housing body (1) comprises a top groove (for LED module 7, the Examiner notes the terms “top” and “bottom” are relative terms) and a bottom groove (accommodating the driver 6), the top groove and the bottom groove extend in a length direction with grooving openings oriented in opposite directions (as clearly illustrated in at least figs. 1-3); two end caps (at least 3), wherein the two end caps (at least 3) are respectively fixed onto two ends of the housing body (as seen in at least fig. 1); a face casing (8, at least figs. 1-3), wherein the face casing (8) is fixedly clamped onto the groove opening of the top groove and forms an optical mixing cavity together with the top groove and the two end caps (as seen in at least figs. 1-3), the optical mixing cavity is configured for accommodating a light-emitting circuit (7, at least figs. 1-3 and associated translation) of the linear luminaire; and a back plate (5, at least figs. 1-3), wherein the back plate (5) is clamped onto the groove opening of the bottom 
Du further discloses third connecting plates (2, at least figs. 1-3) are disposed on inner side surfaces of the two end caps (3), wherein a first connecting plate is disposed within the housing body (see at least fig. B below).
However, Du does not specifically disclose how the third connecting plate is connected to the first connecting plate.
Lanczy teaches a similar linear luminaire including grounding screws (at least 16) disposed within the housing body (at least 12) fixedly connect the two end caps (at least 10) to third connecting plates (at least 14) disposed on inner side surface of the two end caps (as seen in at least figs. 1-3)
It would have been obvious to one having ordinary skill in the art before the effective filing date to try connecting Du’s third connecting plates (2) to the first connecting plate by Lanczy’s grounding screws.
One would have been motivated to do so as Du’s third connecting plate suggests screw holes in the corners which would fixedly connect the third connecting plate to the first connecting plate of the housing 1 via screws and using screws to dos o is old and well known in the art.



Regarding claim 3, Du discloses a second sliding groove (formed in 1, not numbered, but clearly seen in at least fig. 3, see annotated fig. A below) is disposed at the groove opening of the top groove, wherein the face casing slide into the second sliding groove from an end opening of the second sliding groove, and positioned in a depth direction of the second sliding groove by cooperating with the second sliding groove, and wherein each of two ends of the face casing is positioned by cooperating with the end cap located at a same end of the linear luminaire (as seen in at least figs. 1-3).

    PNG
    media_image1.png
    579
    699
    media_image1.png
    Greyscale

FIG A: Annotated fig. 3 of Du to clearly denote various parts of the claimed invention.

Regarding claim 8, Du discloses the housing body (1) and the two end caps (at least 2 and/or 3) are metallic structural elements (as disclosed in the translated abstract).

Regarding claim 9, Du discloses the back plate (5) is a plastic structural element or a metallic structural element (as disclosed in the translated abstract).

Regarding claim 11, Du discloses an outer serrated gasket sleeves (at least 4, fig. 1) the grounding screw, and is the outer serrated gasket is in contact with the third connecting plate or the first connecting plate (as seen in at least fig. 1).

Regarding claim 12, Du discloses the two end caps (at least 2) are fixedly clamped onto two ends of the housing body, respectively (as disclosed in at least the included translation of the abstract).

Regarding claim 13, Du discloses the back plate (5) is provided with fasteners (the portions of 5 which protrude “up” as seen in at least fig. 2) extending in a length direction of the back plate, and wherein the fasteners are fixedly clamped onto the groove opening of the bottom groove in a depth direction of the bottom groove (as seen in at least fig. 2).

Regarding claim 14, Du discloses first lining walls (side walls of 1) are disposed at bottom inner sides of two sidewalls of the housing body (as seen in at least figs. 1-3), wherein the first connecting plate is provided for connecting two first lining walls, the two first lining 

    PNG
    media_image2.png
    628
    866
    media_image2.png
    Greyscale

FIG. B: Figure 2 of Du modified to further show additional components.
Regarding claim 16, Du discloses ends of the two end caps (at least 2) opposed against the face casing are provided with package edgings (not numbered but clearly seen in at least fig. 1), and the package edgings wrap the ends of the face casing (as seen in fig. 1).



Claims 4-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Du as applied to at least claim 1, and further in view of Lanczy and Pedersen et al. (US 2010/0295468; hereinafter ‘Pedersen’).

Regarding claims 4-7, Du, as modified by Lanczy, discloses the claimed invention as indicated above.
Du, as modified by Lanczy, does not specifically disclose any optical details of the face casing. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to make Du’s face casing any combination of a diffusing plate (claim 4); a diffusing place and a prism plate covering an outer plate-surface of the diffusing plate (claim 5); a transparent plate, a prism film and a diffusing film, wherein the prism film and the diffusing film overlay the transparent plate, wherein the diffusing film and the prism film are subsequently distributed in a light projection direction of the light-emitting circuit (claim 6); two transparent plates, the prism film and the diffusing film are disposed between the two transparent plates (claim 7).
One would have been motivated to do so because it because it is old and well-known in the art to provide various combinations of transparent plates, diffusers, and/or prisms to best suite a desired optical arrangement resulting in the preferred illumination pattern.

Regarding claim 15, Du, as modified by Lanczy, discloses second lining walls (as noted in fig. B below) are disposed at top inner sides of two sidewalls of the housing body, the two second lining walls and the second connecting plate form the top groove, and wherein the face casing is clamped between the two second lining walls (as seen in at least Du’s figs. 1-3 and annotated fig. B above)
Pedersen discloses two connecting plates (part of 12 next to wall 14 as well as wall 14, fig. 2).

One would have been motivated to do so to provide an additional point of strength as well as plane of heat dissipation to Du’s light.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875